DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The rejections of the previous Action are withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1, 5 —7, 15 — 17, 21 – 23 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmitz et al (U.S. Patent No. 7,175,896 B2).
With regard to Claims 1, Schmitz et al disclose a multilayer tube (two or more layers; column 13, lines 1 – 4)  comprising a layer of a composition (column 2, lines 15 — 55) and a layer comprising  ethylene – vinyl alcohol copolymer (column 2, lines 56 — 57), therefore chemically equivalent to a saponified ethylene vinyl acetate; the layers are therefore adjacent; it is not disclosed that a component other than saponified ethylene vinyl acetate is required; a layer consisting of, and therefore consisting essentially of,   saponified ethylene vinyl acetate is therefore disclosed; a layer comprising a semi — aromatic polyamide composition is not required; a tube that does not comprise a layer comprising a semi — aromatic polyamide composition is therefore disclosed; the composition is a polyamide composition comprising 0 to 80 parts by weight  polyamide 6 and 0 to 80 parts by weight polyamide 12 (column 2, lines 28 – 55) and not more than 50% by weight of an elastomer that is rubber comprising anhydride (column 11, lines 43 – 53). Although the disclosed ranges of amount of polyamide 6, polyamide 12 and elastomer are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. The claimed solubility parameter would therefore be obtained.
With regard to Claim 5, the layer that contacts the transported fluid, and that is therefore the innermost layer,  is one of the two layers, by the addition of carbon black  (column 12, lines 48 – 54). Because the layer is one of the two layers, in at least on embodiment the layer is the layer of saponified ethylene vinyl acetate. The saponified ethylene vinyl acetate layer is therefore inside the layer of the composition.
With regard to Claim 6, the claimed layer ‘c’ is not disclosed. However, it would have
been obvious for one of ordinary skill in the art to provide for two layers of the composition, as a
multilayer tube is disclosed. Although the disclosed range of amount of the polyamide is not
identical to the claimed range, the disclosed range overlaps the claimed range. It would have
been obvious for one of ordinary skill in the art to provide for any amount within the disclosed
range, including those amounts that overlap the claimed range. MPEP 2144.05. The claimed
layer ‘c’ would therefore be obtained.
With regard to Claim 7, alternatively, layer (c ) is the innermost layer, because it is disclosed that an additional, internal layer, is the layer that contacts the transported fluid (column 12, lines 48 – 54).
With regard to Claims 15 – 16, coextrusion molding is disclosed by Schmitz et al (column 1, lines 10 — 15). However, the claimed aspect of ‘co — extrusion molding’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 17, a fuel tube is disclosed (column 12, lines 31 —
41).
With regard to Claims 21 – 23, polyamide 6/12 is not explicitly disclosed. However, a polyamine – polyamide copolymer is disclosed, in the amount of 0.5 to 25% by weight (column 2, lines 15 — 55), and the polyamide comprises monomers comprising aminocarboxylic acids from 6 – 12 carbon atoms (column 9, lines 17 – 26). It would have been obvious for one of ordinary skill in the art to provide for polyamide 6/12, as the polyamide comprises monomers comprising aminocarboxylic acids from 6 – 12 carbon atoms. Although the disclosed range of amount of polyamide 6/12 is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 25, polyamide 610 is not explicitly disclosed. However, a polyamine – polyamide copolymer is disclosed, in the amount of 0.5 to 25% by weight (column 2, lines 15 — 55), and the polyamide comprises monomers comprising aminocarboxylic acids from 6 – 12 carbon atoms (column 9, lines 17 – 26). It would have been obvious for one of ordinary skill in the art to provide for polyamide 610, as the polyamide comprises monomers comprising aminocarboxylic acids from 6 – 12 carbon atoms. Although the disclosed range of amount of polyamide 610 is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

4. 	Claims 11 — 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Schmitz et al (U.S. Patent No. 7,175,896 B2) in view of Nakamura et al (U.S. Patent Application
Publication No. 2016/0214343 A1).
Schmitz et al disclose a tube as discussed above. With regard to Claims 11 – 12, Schmitz et al fail to disclose a layer comprising fluorine — containing polymer having a functional group having reactivity with an amino group.
Nakamura et al teach a tube comprising a polyamide composition (paragraph 0038)
comprising a polymer having a functional group having reactivity with an amino group in a
molecular chain (paragraph 0124) for the purpose of providing a tube that is antistatic (paragraph
0123).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
polymer having a functional group having reactivity with an amino group in a
molecular chain in order to obtain a tube that is antistatic as taught by Nakamura et al.


ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782